Schedule14A (Rule14a-101) Information Required In Proxy Statement SCHEDULE14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION14(a) OF THE SECURITIES EXCHANGE ACT OF (AMENDMENT NO.) Filed by the Registrant[x] Filed by a Party other than the Registrant[] Check the appropriate box: []Preliminary Proxy Statement []Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [x]Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material Under Rule14a-12 BIOSCRIP, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) PAYMENT OF FILING FEE (Check the appropriate box): [x] No fee required. [ ] Fee computed on table below per Exchange Act Rules14a-6(i)(4) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total Fee Paid: [] Fee paid previously with preliminary materials: [] Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To be held on Tuesday, April 28, 2009 To the Stockholders of BioScrip, Inc.: Notice is hereby given that the 2009 Annual Meeting of Stockholders (the “Annual Meeting”) of BioScrip, Inc., a Delaware corporation (the “Company”), will be held at the Sheraton Tarrytown Hotel, 600 White Plains Road, Tarrytown, New York 10591 on Tuesday, April 28, 2009 at 9:00 a.m., local time, for the following purposes: 1. To elect eight directors to the Board of Directors of the Company, each to hold office for a term of one year or until their respective successors shall have been duly elected and shall have qualified. 2. To ratify the appointment of Ernst & Young LLP as the Company’s independent auditors for the year ending December 31, 2009. 3. To transact such other business as may properly come before the Annual Meeting or any adjournments or postponements thereof. The foregoing items of business, including information regarding the Company’s current directors and those persons nominated for election as directors of the Company, are more fully described in the Proxy Statement which is attached to and made a part of this notice. The Board of Directors has fixed the close of business on March 9, 2009 as the record date for determining stockholders of the Company entitled to notice of and to vote at the Annual Meeting and any adjournments or postponements thereof. All stockholders are cordially invited to attend the Annual Meeting in person.However, whether or not you plan to attend the Annual Meeting in person, please mark, sign, date and mail the enclosed proxy card as promptly as possible in the enclosed postage-prepaid envelope to ensure your representation and the presence of a quorum at the Annual Meeting.Alternatively, you may vote by toll-free telephone call or electronically via the Internet by following the instructions on the enclosed proxy card.If you send in your proxy card or vote by telephone or via the Internet and then decide to attend the Annual Meeting to vote your shares in person, you may still do so.Your proxy is revocable as set forth in the Proxy Statement. By order of the Board of Directors, Elmsford, New York March 27, 2009 Barry A. Posner, Executive Vice President, Secretary and General Counsel Important notice regarding availability of proxy materials for the Annual Meeting of Stockholders to be held on April 28, 2009:This Proxy Statement, Proxy Card and the Company’s Annual Report onForm 10-K for the year ended December 31, 2008 are also available for viewing on the Company’s website located at www.bioscrip.com. BIOSCRIP,
